DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendments filed May 13, 2022 have been entered. Claims 12, and 20-22 are amended. Claim 9 is cancelled. Claims 23-30 were newly added.

Election/Restrictions
3.	Newly submitted claims and 25-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 23 and 25-30 are drawn to additional nonelected methods.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 25-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 1-8,10-22 and 24 are under consideration in this Office Action.




Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on May 13, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
6.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
 	a) The rejection of claims 12-14, 16, 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., (J Anim Sci. 2013 Dec;91(12):5962-9. Epub 2013 Oct 24).


New Grounds of Objection 
Claim Objections
7.	Claim 24 is objected to because of the following informalities:  Claim 24 appears to be a duplicate of claim 18.
18. (Original) The method of claim 17, wherein the nitrate is in an amount between 0.1 mM and 50 mM.
24. (New) The method of claim 17, wherein the nitrate is in an amount between 0.1 mM and 50 mM.
  Appropriate correction is required.


Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitekettle et al., (US Pat Pub 20110052656 published July 2014; priority to August 2007) in view of Henning et al., (US 20080299223 published Dec. 2008; priority to June 2007). 
The claims are drawn to a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm, the method comprising contacting the biofilm comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm.

	Whitekettle et al., teach a process has been found which increases the efficiency and effectiveness of introducing antimicrobial compounds into complex biofilm matrices through the use of liposome carriers, thereby removing the biofouling in industrial water bearing systems, including piping, heat exchanges, condensers, filtration systems and fluid storage tanks. According to one embodiment of the invention, antimicrobial compound containing liposomes are added to water systems prone to biofouling and biofilm formation [abstract].  Naturally occurring biofilms are continuously produced and often accumulate on numerous structural or equipment surfaces or on natural or biological surfaces [para, 003].   Food preparation lines are routinely plagued by biofilm build-up both on the machinery and on the food product where biofilms often include potential pathogens. Industrial biofilms are complex assemblages of insoluble polysaccharide-rich biopolymers, which are produced and elaborated by surface dwelling microorganisms. More particularly, biofilms or microbial slimes are composed of polysaccharides, proteins and lipopolysaccharides extruded from certain microbes that allow them to adhere to solid surfaces [para. 0004].  The film may allow anaerobic species to grow, producing acidic or corrosive conditions. To control these problems, processes and antimicrobial products are needed to control the formation and growth of biofilms Control of biofilms involves preventing microbial attachment and/or removing existing biofilms from surfaces [para. 0004].    A principal feature of the invention is that the liposomes of the present invention constitute extremely small hydrophobic bodies that may readily survive in and disperse in an aqueous system, yet will adsorb to or penetrate a biofilm and preferentially target or be targeted by the microbes that inhabit, constitute or sustain the biofilm. As such, they deliver a biocidal agent directly to the microbes or biofilm, resulting in effective locally biocidal level of activity, without requiring that the aqueous system as a whole sustain a high dose. Thus, where conventional biofilm treatment may require dosing with a bulk biocidal chemical at a certain level, delivery via liposome may be dosed at levels an order of magnitude or more lower in the aqueous system, yet still achieve, or build up to a level that effectively controls or removes biofilm [para. 0021].
  A variety of known biocides or antimicrobial compounds can be incorporated into the liposomes. Some examples of antimicrobial compounds that can be used include, but are not limited to, non-oxidizing, oxidizing, biodispersant, and molluscicide antimicrobial compounds, and combinations thereof. More specifically, suitable antimicrobial compounds, include, but are not limited to sodium chlorite and silver nitrate [para. 0024]. Quaternary ammonium salts are another example of a biocide or agent that may be encapsulated or manufactured into a liposome core, which include nitrates[ para. 0045].  When the biofilm control agent is a non-biocidal agent, said non-biocidal agent being chosen from the group consisting of pharmaceuticals, antibiotics, natural extracts, or combinations thereof [para. 0046]. Whitekettle et al., teach the inclusion of sodium chlorate mixtures [para. 0047].   Effective amounts of the biocide incorporated into the liposome would depend on the biocide or agent incorporated therein. However effective amounts include from about 0.05 to about 5 grams biocide active per gram lipid, or alternately about 0.1 to about 2 grams biocide active per gram lipid. 
Thus Whitekettle et al., teach a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm, the method comprising contacting the biofilm with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm.
Henning et al., teach processes and formulations using chlorate for the control of pathogenic bacteria in food and livestock. At least one formulation includes sodium chlorate in a concentration effective against E. coli and Salmonella, and is used as a rinsing/washing agent to wash fruits and vegetables, poultry products and livestock facilities [abstract].  Some pathogenic bacteria such as E. coli and Salmonella have the enzyme “nitrate reductase”. That enzyme enables those pathogens to derive energy from converting nitrate to nitrite inside the cell. These pathogens also internalize chlorate, which is chemically similar to nitrate, and the same enzyme, nitrate reductase, converts chlorate to chlorite which is toxic to these pathogens. In this manner, chlorate is selective to certain classes of pathogens because the enzyme nitrate reductase is generally present in only pathogenic bacteria [para. 0005].   The formulation includes an effective amount of sodium chlorate in a concentration between about 0.01% and about 30.0% in a solution with water [para. 0018].  The solution containing an effective amount of sodium chlorate is used as a disinfectant/bacteriocide for livestock and poultry housing and transportation facilities to significantly reduce or eliminate pathogens Salmonella and E. coli and prevent their growth. Frequently animals are contaminated from pathogens in their environment and this is transferred to the meat later consumed by humans. A solution containing an effective amount of sodium chlorate is applied to agricultural objects such as barns, stalls, holding facilities, pens and trucks: any place that might harbor these pathogens and have the opportunity to contaminate the hair, skin or feathers of animals produced for human food [para. 020].   Eight chicken backs were inoculated with Salmonella (TNTC inoculum). After 20 minutes, four were sprayed with a 10% solution (w/w) of sodium chlorate and water and the other four were sprayed with an equal amount of distilled water [Example 1].   
Therefore, Henning et al., teach a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm found on poultry, fruits and/or vegetables, the method comprising contacting the biofilm containing chicken with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Hennings et al’s use of sodium chlorate to Whitekettle et al’s method to reduce bacterial survivability wherein Whitekettle already teach the inclusion of sodium chlorate to treat biofilm and Henning et al., teach sodium chlorate controls pathogenic bacteria of the surface of products known to have biofilm thereon.
One of ordinary skill in the art would have a reasonable expectation of success by contacting the biofilm containing chicken with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm. Furthermore, no more than routine skill would have been required to use sodium chlorate to control microbial biofilm.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treatment, wherein the sodium chlorate is unchanged, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Response to Arguments
9.	Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. The rejection of claims 1-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Whitekettle et al., (US Pat Pub 20110052656 published July 2014; priority to August 2007) in view of Henning et al., (US 20080299223 published Dec. 2008; priority to June 2007) is maintained for reasons of record. 
Applicants urged that while Whitekettle clearly teach the use and inclusion of chlorate salt, also known as sodium chlorate; Whitekettle has a different purpose of the sodium chlorate.
In response to applicant's argument that sodium chlorate has a different purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Furthermore, Henning et al., teach processes and formulations using chlorate for the control of pathogenic bacteria in food and livestock. At least one formulation includes sodium chlorate in a concentration effective against E. coli and Salmonella.  Some pathogenic bacteria such as E. coli and Salmonella have the enzyme “nitrate reductase”. That enzyme enables those pathogens to derive energy from converting nitrate to nitrite inside the cell. These pathogens also internalize chlorate, which is chemically similar to nitrate, and the same enzyme, nitrate reductase, converts chlorate to chlorite which is toxic to these pathogens. In this manner, chlorate is selective to certain classes of pathogens because the enzyme nitrate reductase is generally present in only pathogenic bacteria [para. 0005].  The solution containing an effective amount of sodium chlorate is used as a disinfectant/bacteriocide for livestock and poultry housing and transportation facilities to significantly reduce or eliminate pathogens Salmonella and E. coli and prevent their growth.
While applicants attempt to minimize the teaching of Hennings; Hennings clearly and specifically state E. coli and Salmonella have the enzyme “nitrate reductase”. These pathogens also internalize chlorate because they convert chlorate to chlorite which is toxic to these pathogens. 
The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive when Hennings et al’s uses the same sodium chlorate as disclosed by Whitekettle et al’s to reduce bacterial survivability. Additionally, Whitekettle taught the inclusion of sodium chlorate to treat biofilm while Henning et al., taught sodium chlorate controls pathogenic bacteria of the surface of products known to have biofilm thereon.
Applicants argue that Hennings et al., do not mention biofilm.  In response to applicant's arguments against the Henning et al., individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, 
Whitekettle et al., teach a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm, the method comprising contacting the biofilm with a composition composing sodium chlorate buffer comprising the Nar-and/or Nap-containing bacteria with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability and/or antibiotic resistance of the bacteria in the biofilm; Henning et al., taught solutions containing an effective amount of sodium chlorate being used as a disinfectants and bacteriocide to significantly reduce or eliminate pathogens like Salmonella and E. coli and prevent their growth because chlorate is selective to certain Nap and/or Nar-containing bacterial pathogens because the enzyme nitrate reductase is generally present in only pathogenic bacteria. Thus, applicants arguments are not found persuasive and the rejection is maintained.   




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziebol et al., (US Pat Pub 20100106103 published April 2010; priority to Oct. 2008).
Claim 19 is drawn to an antimicrobial comprising one or more chlorates in an amount suitable to reduce antibiotic resistance and/or survivability of Nar-containing bacteria and one or more antibiotics formulated for administration to blood, lungs, heart or urinary tract of an individual.
Claim 20 is drawn to a system comprising one or more chlorates, together with one or more antibiotics and/or one or more other antimicrobials, wherein the one or more chlorates are formulated and in an effective amount, alone or in combination with the one or more antibiotics and/or the one or more other antimicrobials, to reduce survivability and/or antibiotic resistance of Nar-containing bacteria in a medium selected from blood, heart, lungs or urinary tract of an individual.
Claim 21 is drawn to a system comprising one or more chlorates, together with one or more antibiotics and/or one or more other antimicrobials wherein the one or more chlorates are formulated and in an effective amount, alone or in combination with the one or more antibiotics and/or the one or more other antimicrobials, to treat and/or prevent a bacterial infection caused by a Nar-containing bacteria in blood, heart, lungs, or urinary tract of an individual.
Ziebol et al., disclose a system for delivering an antimicrobial agent into the lumen of a trans-dermal catheter [abstract]. The system comprises a member configured for insertion into a lumen of a trans-dermal catheter, said elongate member comprising a hydrogel; and an antimicrobial composition positioned to be delivered into the catheter [abstract].  The antimicrobial agents should kill and/or provide stasis of Gram-positive and Gram-negative bacteria and fungi. Preferably, the agents will also have efficacy at killing organisms within an established biofilm and/or degrading the extracellular matrix of the film. One suitable antimicrobial agent is tetrasodium ethylenediaminetetraacetic acid (tetrasodium EDTA). However, alternative antimicrobial agents may be used [Antimicrobial Agent].   Potential antimicrobial agents include, but are not limited to Trisodium citrate (with a typical concentration of 46.7% or higher), ciprofloxacin, Iiposomal ciprofloxacin, rifampin, minocycline, aminoglycosides, fluoroquinolones, vancomycin, netilmicin, fosfomycin, ceftriaxone, gentamicin, aztreonam, amphotericin B 1, fluconazole, taurolidine and  sodium chlorite, sodium chlorate, potassium chlorate [Antimorobial Agents].  While one particular drug or antimicrobial agent may provide relief from a wide range of challenging organisms that could potentially lead to catheter-related bloodstream infection, it is preferred to use a combination of two or more agents to further increase efficacy against a broad range of infectious organisms (bacteria and fungi). In particular, catheter-related infections arise from three broad classes of organisms: fungi, Gram-negative bacteria, and Gram-positive bacteria. If an antimicrobial agent can be identified that would abate one or two of these types of organisms, while this would certainly be beneficial, it would leave the patient vulnerable to the remaining type(s). By pairing agents with different modes of action, infections by an increased spectrum of microorganisms can be prevented. This synergy would likely lead to further decreases in catheter-related morbidity and mortality, lessening the impact of the implanted catheter on the patient's quality of life [Antimicrobial Agents]. The use of these examples is not meant to confine or limit the use of the invention in other types of catheters or medical devices, such as peritoneal dialysis catheters, urinary catheters, PICC lines, feeding tubes and drainage catheters [para. 0008].  Hemodialysis catheters allow patients with renal disease to have toxins removed from their bloodstream. Without the use of catheters, many of these patients would not survive [para. 0003]. The present invention relates to devices, systems, and methods for treating, preventing and eliminating infectious organisms in medical devices, such as catheters and drainage tubes, and preventing the organisms from entering the bloodstream by delivering antimicrobial agents into the lumen of catheters and drainage tubes [para. 0006]. One useful application of the invention is in preventing infections in people with hemodialysis catheters [para. 0010].  In the case of using the Device with dialysis catheters, the present invention is designed to be replaced regularly after each dialysis session, approximately three times per week [para. 0013].  
Because the present invention is used to combat infections in patients who have their blood and/or other fluids accessed by a catheter, it is extremely important and desirable that the elongate member does not inadvertently expose the dialysis patient to any additional bacterial contamination [The Device].  Additionally, the barrier reduces the amount of antimicrobial agent entering the bloodstream, thus reducing the risk of an adverse reaction to the agent or developing organisms resistant to the antimicrobial agent [Summary].  Hemodialysis catheters allow patients with renal disease to have toxins removed from their bloodstream. Without the use of catheters, many of these patients would not survive [Background]. 
Therefore, Ziebol et al., teach the instant invention.

 
Response to Arguments
11.	Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. The rejection of claims 19-21 under 35 U.S.C. 102(a)(2) as being anticipated by Ziebol et al., remains rejected for the following reasons.
Applicants point out that Ziebol discloses an antimicrobial agent into trans-dermal catheter and pairs a combination of agents with different modes of action. Applicants attention is directed to the MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). In this case, Ziebol., is not limited to transdermal catheters.  Ziebol clearly teach peritoneal dialysis catheters, urinary catheters, PICC lines, Hemodialysis catheters and drainage catheters. 
Hemodialysis requires access to blood vessels capable of providing rapid extracorporeal blood flow of 300 to 425 mL/min for three to four hours, three times a week. Hemodialysis catheters use arteriovenous [AV] access.  Thereby teaching access/administration to veins and the blood, just as instantly claimed.
  It is well known peripherally inserted central catheter (PICC line) is a type of central line. A central line (also called a central venous catheter) is like an intravenous (IV) line. But it is much longer than a regular IV and goes all the way up to a vein near the heart or just inside the heart. 
Urinary catheters are inserted into the bladder through the urethra. Catheterization can inject liquids used for treatment.  
Thus, applicants argument about transdermal catheters, is not persuasive when Ziebol clearly teach delivery of the claimed composition to the blood, urinary tract and heart. 
Applicants assert that the antimicrobial of claim 19 and systems of claims 20 and 21 will administer to blood heart, lungs or urinary tract. The Office points out claim 19 is an antimicrobial. While the systems of claim 20 and 21 comprising one or more chlorates, together with one or more antibiotics and/or one or more other antimicrobials, wherein the one or more chlorates are formulated and in an effective amount, alone or in combination with the one or more antibiotics and/or the one or more other antimicrobials.  Ziebol et al., disclose an antimicrobial comprising one or more chlorates in an amount suitable to reduce antibiotic resistance and/or survivability of Nar-containing bacteria and one or more antibiotics formulated for administration to blood, lungs, heart or urinary tract of an individual.  Ziebol et al’s formulation is a liquid. The liquid of Ziebol et al., is capable of being administrated to the blood, lungs, heart or urinary tract of an individual.  Thus it teaches each and every element of the claim. Even though Ziebol refers to a different route of administration, does not change the fact that elements of the compositions comprising one or more chlorates in an amount suitable to reduce antibiotic resistance and/or survivability of Nar-containing bacteria and one or more antibiotics are clearly and specifically taught. 
In response to applicant's argument regarding treatment and/or prevention a bacterial infection caused by a Nar-containing bacteria in blood, heart, lungs, or urinary tract of an individual, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Ziebol et al., compositions are clearly capable of treating infection; thus Ziebol., teach the instantly claimed structures. Furthermore, the intended use of the compositions or systems is also taught by Ziebol et al.
Applicants argue that Claim 1 recites contacting the biofilm. Ziebol et al., was not used to reject claim 1.  This argument is irrelevant. 
Applicants argue about changing Ziebol composition; however there is no need to change Ziebol composition. Ziebol et al., teach composition comprising one or more chlorates, together with one or more antibiotics and/or one or more other antimicrobials, wherein the one or more chlorates are formulated and in an effective amount capable of administration to the blood, heart, lungs or urinary tract of an individual.  Thus the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 12-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US Patent 6,761,911 published July 2004; priority to July 1999) in view of Smith et al., (J Anim Sci. 2013 Dec;91(12):5962-9. Epub 2013 Oct 24).
The  claims are drawn to a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering to blood, heart, lungs or urinary tract of the individual an effective amount of chlorate in combination with an antibiotic and/or other antimicrobial.
	Anderson et al. teach compositions and methods for treating and/or preventing a bacterial infection by Nar-containing bacteria (E. coli, Salmonella, and Clostridia species) in an individual (animal), the method comprising administering (orally or externally) to the individual an effective amount of chlorate. (Abstract; col. 1, line 13 to col. 2, line 34; Example1; claims 1-3). The chlorate may be administered by aqueous solution (i.e., in water). (col. 3, lines 13-21).
Anderson et al. teach administration of 30 mM chlorate. (Example 1). Anderson 676et al. teach that Suitable adjuvants include but are not limited to vaccines, antitoxins, deworming agents, or therapeutic antibiotics (col. 4, lines 35-41). The chlorate administration may further comprise administering an effective amount of nitrate to said individual where nitrate concentrations between 0.1 mM to 10.0 mM (Col 4. Lines 42-60).  The ClO3 compounds are administered in an amount effective to control the population(s) of the target enteropathogenic bacteria in animals. An effective amount is defined herein as that amount which will significantly reduce or eliminate the population(s) of the target enteropathogenic bacteria, and/or reduce the incidence of infection by these bacteria, in a treated animal in comparison to untreated control animal. A reduction of incidence of infection may be demonstrated by a significant reduction in the number of animals infected or the severity or pathogenicity of infection, in comparison with untreated control animal. It is also understood that a reduction of incidence of infection may be demonstrated by a significant inhibition of intestinal, ruminal, or cecal colonization by the microorganism (as indicated by one or more of reducing pathogen shedding, reducing the average pathogen concentration, or lowering the percentage of animals colonized) in comparison with untreated controls. Suitable doses should provide a concentration of ClO3 − which is greater than or equal to about 0.01 mM within the lumen of the intestinal tract or gut of the treated animal. For example, higher dosages providing intraluminal chlorate ion concentrations greater than 50 mM, and even up to 250 mM, may be used in many instances such as in fowl and/or ruminants.  Example 1 demonstrates intraruminal administration of cattle. Thus, Anderson teach a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering either orally and intraruminally to the individual an effective amount of in combination with an antibiotic and/or other antimicrobial; however Anderson et al., do not teach administering to blood, heart, lungs or urinary tract of the individual.
However Smith et al., the effect of intravenous (i.v.) or oral administration of sodium chlorate on the fecal shedding of generic Escherichia coli.  Fecal E. coli concentrations were decreased approximately 2 log units relative to controls after sodium chlorate infusion [abstract].  Smith et al., teach Effect of intravenous or oral sodium chlorate administration on the fecal shedding of Escherichia coli in sheep. Lambs were administered 150 mg NaClO3/kg BW by i.v. infusion [abstract].  50 mg/mL sodium chlorate stock solution, prepared in nanopure water (>18 mΩ cm), was used to formulate i.v. sodium chlorate doses [page 5963, col. 2].Fecal generic E. coli concentrations were decreased approximately 2 log units (99%) relative to controls after sodium chlorate infusion [abstract]. Efficacy of sodium chlorate at reducing fecal E. coli concentrations after i.v. infusion suggests that low concentrations of are effective at reducing fecal E. coli levels. Alternatively, chlorate could be eliciting systemic effects that influence fecal E. coli populations [abstract].  Because serum levels of sodium chlorate can reach concentrations greater than are found in intestinal contents, chlorate could be delivered to intestinal microenvironments via the circulatory system by transfer through the highly perfused lamina propria or by entry into the lymphatic system. Thus, intravenous (i.v.) administration of chlorate salts reduces fecal E. coli concentrations in a manner similar to orally dosed animals. Smith et al., disclose insights into the site or sites of chlorate action against potential food pathogens [page 5963, cool. 1].  Because high concentrations of chlorate are present in blood serum and because the electrolytic composition of interstitial fluid is nearly identical to lymph, it is highly likely that chlorate is delivered to mesenteric lymph nodes through the systemic circulation and possibly through absorption [page 5968, col.1].
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Smith et al’s intravenous administration of sodium chlorate to the method of Anderson et al., teach a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering to the individual an effective amount of chlorate alone or in combination with an antibiotic and/or other antimicrobial; in order to provide an efficacious method for reducing fecal E. coli concentrations using sodium chlorate which reaches higher concentrations in serum as compared to intestinal contents.  One of ordinary skill in the art would have a reasonable expectation of success by exchanging the mode administration because multiple methods of administering sodium chlorate to treat or prevent a bacterial infection by Nar-containing bacteria. Furthermore, no more than routine skill would have been required to exchange the mode of administration because iv administration elicits systemic effects. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treatment, wherein the sodium chlorate is unchanged, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
13.	Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. The rejection of claims Anderson et al., (US Patent 6,761,911 published July 2004; priority to July 1999) in view of Smith et al., (J Anim Sci. 2013 Dec;91(12):5962-9. Epub 2013 Oct 24) remains rejected for the following reasons.
	Applicants assert that Anderson does not teach administering to blood, heart, lungs or urinary tract of the individual.  In response to applicant's arguments against  Anderson et al., individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Smith et al., clearly teach Intravenous (IV) administration which is a method of administering concentrated medications (diluted or undiluted) directly into the vein. Smith et al., teach IV infusion.  IV infusion is the administration of medication into your bloodstream over time. Clearly, Smith et al., teach administration to the blood stream. Furthermore, Smith et al., teach chlorate being delivered to intestinal microenvironments via the circulatory system by transfer through the highly perfused lamina propria or by entry into the lymphatic system. Clearly, Smith et al., teach administration to the blood stream and the heart via the circulatory system.
Applicants argue that Anderson focuses on food borne enteropathogenic bacteria; which encompass Nar-containing bacteria such as E. coli, Salmonella, and Clostridia species.  Applicants are reminded that classifying E. coli, Salmonella, and Clostridia as Nar containing bacteria does not change the fact that the same bacteria are also classified as food borne enteropathogenic bacteria.  Anderson clearly teach treating and/or preventing a bacterial infection by E. coli, Salmonella, and Clostridia; thus Anderson et al., teach the claimed limitations.
	Applicants argue that Smith et al., does not teach a method for treating or preventing a bacterial infection by Nar containing bacteria.  E coli is a Nar containing bacteria.  Smith et al., teach the efficacy of sodium chlorate at reducing fecal E. coli concentrations after i.v. infusion suggests that low concentrations of are effective at reducing fecal E. coli levels.  Therefore, this argument is not persuasive. 
Applicants argue that Smith does not teach administering chlorate in combination with an antibiotic or antimicrobial. Applicants are reminded that the rejection is not over Smith et al., alone but that the rejection of over Anderson et al., in view of Smith et al.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Anderson et al., teach administering chlorate in combination with an antibiotic or antimicrobial such as antitoxins, deworming agents, or therapeutic antibiotics. Non-therapeutic levels of antibiotics may also be administered to the animals as is conventional in the art. Therefore, Anderson et al., clearly  teach administering chlorate in combination with an antibiotic or antimicrobial. None of applicants arguments are found persuasive. The rejection of record is maintained.
 
Pertinent Art

14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. DR. Anzilotti teach PICC lines. See https://kidshealth.org/en/parents/picc-lines.html
Dialysis catheter.  There are two broad types of dialysis catheter: those used for extracorporeal modes of RRT (such as hemodialysis, hemofiltration, hemodiafiltration or ultrafiltration), and those used for peritoneal dialysis. Potential placement sites include the internal jugular vein, subclavian vein, and femoral vein. 
https://www.ncbi.nlm.nih.gov/books/NBK539856/
Intravenous (IV) is a method of administering concentrated medications (diluted or undiluted) directly into the vein.  https://www.healthline.com/health/intravenous-medication-administration-what-to-know#standard-iv-lines
The circulatory system (cardiovascular system) pumps blood from the heart to the lungs to get oxygen. The heart then sends oxygenated blood through arteries to the rest of the body. The veins carry oxygen-poor blood back to the heart to start the circulation process over.
https://my.clevelandclinic.org/health/body/21775-circulatory-system#:~:text=The%20circulatory%20system%20(cardiovascular%20system,start%20the%20circulation%20process%20over.


Conclusion
15.	No claims allowed.

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JANA A HINES/Primary Examiner, Art Unit 1645